                         Case 1:21-sw-00060-ZMF Document 4 Filed 03/04/21 Page 1 of 2


AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means
                                                                                          o   Original                o Duplicate       Original



                                           UNITED STATES DISTRICT COURT
                                                                              for the
                                                                     District of Columbia

                  In the Matter of the Search of                                 )
              (Briefly describe the property to be searched                      )
               or identifY the person by name and address)                       )      Case No.         21-sw-60
  ONE BLACK MOTOROLA MOTO e6 PHONE                                               )
  CURRENTLY LOCATED AT FBI WFO 601 4th Street,                                   )
  Northwest, Washington, D.C.                                                    )
  UNDER RULE 41
                 WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC                                                                MEANS
To:        Any authorized law enforcement            officer
         An application by a federal law enforcement               officer or an attorney for the government        requests the search and seizure
of the following person or property located in the                                            District of                      Columbia
(identiji; the person or describe the property to be searched and give its location):
  See Attachment A, hereby incorporated              by reference.




         I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identiIv the person or describe the property to be sei::.ed):
  See Attachment       B, hereby incorporated        by reference.




        YOU ARE COMMANDED to execute this warrant on or before                  March 15, 2021         (not to exceed 14 days)
      ~ in the daytime 6:00 a.m. to 10:00 p.m. 0 at any time in the day or night because good cause has been established.

         Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to          Zia M. Faruqui, United States Magistrate Judge
                                                                                                         (United States Magistrate Judge)

       o Pursuant to 18 U.S.C. § 31 03a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, wi II be searched or seized (check the appropriate box)
     o for __ days (not to exceed 30) 0 until, the facts justifying, the later specific date of
                                                                                                                           Zia M. Faruqui
                                                                                                   .~
                                                                                                                           2021.03.03 16:41 :57 -05'00'
 Date and time issued:          03/03/2021
                                ---------------------------                                                      Judge 's Signature

City and state:              Washington,      D.C.                                            Zia M. Faruqui, United States Magistrate Judge
                                                                                                               Printed name and title
                         Case 1:21-sw-00060-ZMF Document 4 Filed 03/04/21 Page 2 of 2


AO 93C (08118) Warrant by Telephone or Other Reliable Electronic Means (Page 2)


                                                                                  Return

Case No.:                                 Date and time warrant executed:                     Copy of warrant and inventory left with:
  21-sw-60                                o ~I
                                             0,,/   /1.:>1.-1   q.' 40   tltC.\                    N/4
Inventory made in the presence of:

Inventory of the property taken and name(s) of any person(s) seized:




                                                                             Certifica tion



           I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
 designated judge.




                                                                                                         Printed name and title
